United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Hanover, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-477
Issued: July 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 26, 2013 appellant, through his representative, filed a timely appeal from
the December 18, 2013 merit decision of the Office of Workers’ Compensation Programs
(OWCP), which awarded schedule compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent impairment of his left upper
extremity, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 7, 2013 appellant, then a 50-year-old supervisory federal air marshal,
sustained a traumatic injury in the performance of duty while participating in defensive measures
training. OWCP accepted his claim for sprain of the left elbow and forearm, radial collateral
ligament.
Dr. Robert W. Macht, a general surgeon, evaluated appellant’s impairment on
August 15, 2013. He related appellant’s history and complaints. On physical examination,
appellant lacked 30 degrees of extension at the left elbow. Flexion was limited to 135 degrees.
Supination and pronation were intact. No atrophy was noted. Dr. Macht stated: “[Appellant’s]
range of motion is passive range of motion repeated at least three times for accuracy per the
Guide Lines.” There was a negative Tinel’s sign at the elbow, but there was slight pain with
motion and resistance against active motion of his elbow. Sensation was intact. There was no
atrophy. An imaging study showed evidence of mild triceps tendinitis and degenerative changes.
Dr. Macht diagnosed traumatic injury to the left elbow with triceps tendinitis. Referring
to the American Medical Association, Guides to the Evaluation of Permanent Impairment
(6th ed. 2009), he found a four percent impairment of the left upper extremity based on loss of
flexion and extension. Dr. Macht further found that no adjustment was warranted for functional
history.
On November 5, 2013 Dr. Morley Slutsky, an OWCP medical adviser, reviewed
Dr. Macht’s evaluation. Using the diagnosis-based method of evaluating impairment, he
identified appellant’s diagnosis as left elbow muscle/tendon sprain, with a default impairment
value of one percent. Given appellant’s QuickDASH score of 41 percent, which showed a
moderate functional history, Dr. Slutsky adjusted the default impairment rating to 2 percent. He
noted that valid range of motion measurements required three active range of motion
measurements rounded up or down to the nearest 10 degrees, with each measurement falling
within 10 degrees of the average. The maximum observed measurement for each joint motion
was then used to determine the final range of motion impairment. Dr. Slutsky noted that range
of motion was used primarily as a physical examination adjustment factor.
In a decision dated December 18, 2013, OWCP issued a schedule award for a two percent
impairment of appellant’s left upper extremity.
Appellant’s representative argues that OWCP improperly excluded range of motion from
the impairment evaluation.
LEGAL PRECEDENT
The schedule award provision of FECA and the implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.

2

For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.
ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the upper
extremities. The first step is to choose the diagnosis that is most applicable for the region being
assessed. Selection of the optimal diagnosis requires judgment and experience. If more than one
diagnosis can be used, the highest causally-related impairment rating should be used; this will
generally be the more specific diagnosis. Typically, one diagnosis will adequately characterize
the impairment and its impact on activities of daily living.
Specific criteria for that diagnosis determine which class is appropriate: no objective
problem, mild problem, moderate problem, severe problem, very severe problem approaching
total function loss. The A.M.A., Guides assigns a default impairment rating for each class,
which may be slightly adjusted using such grade modifiers or nonkey factors as functional
history, physical examination and clinical studies.
Dr. Macht, the general surgeon and evaluating physician, did not use the diagnosis-based
method of evaluation. He opted instead to evaluate impairment based on range of motion. Table
15-4, page 398, allows this alternative stand-alone method of evaluation for every diagnosis
listed in the grid.
Dr. Macht’s report did not provide enough information to confirm that he followed the
procedures set out in Chapter 15.7 of the A.M.A., Guides. It does not appear that he used active
range of motion, as there was slight pain with motion and resistance against active motion.
Dr. Macht advised that appellant’s range of motion was passive range of motion repeated at least
three times. He did not disclose each measurement, so it is unclear whether each fell within 10
degrees of the average or whether he used the maximum observed measurement for determining
impairment to each joint motion. It also appears that Dr. Macht did not use the opposite
extremity to define normal. For these reasons, the Board finds that his evaluation of impairment
is of diminished probative value.
Dr. Slutsky correctly noted the deficiencies in Dr. Macht’s impairment rating and
evaluated impairment using the diagnosis-based method, which is the method of choice under the
A.M.A., Guides. The diagnosis he chose, however, was left elbow muscle/tendon sprain, which
can have no more than a two percent rating under Table 15-4, page 398. OWCP accepted
appellant’s claim for sprain of the left elbow and forearm, radial collateral ligament. Collateral
ligament injuries, on page 399, can have a rating of 3 to 7 percent if recurrent instability is
occasional, and 8 to 12 percent if it is frequent, resulting in functional limitation. Dr. Slutsky did
not adequately explain the reason he selected a muscle/tendon injury instead of a collateral
ligament injury for his diagnosis-based impairment evaluation.

3

The Board finds that this case is not in posture for decision. The Board will set aside the
December 18, 2013 schedule award and remand the case for further development of the medical
evidence and a proper evaluation of impairment under the sixth edition of the A.M.A., Guides.
After such further development as may be necessary, OWCP shall issue a de novo decision on
appellant’s entitlement to a schedule award.
Appellant’s representative argues that OWCP improperly excluded range of motion from
the impairment evaluation. As noted, Dr. Macht provided insufficient information to allow an
evaluation using range of motion as a stand-alone method. Under the diagnosis-based method,
range of motion may still be used as a factor in the adjustment grid for physical examination,
which can modify the default impairment rating.
CONCLUSION
The Board finds this case is not in posture for decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: July 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

